                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW MEXICO


                                                 Clerk's Minutes
Before the Honorable Chief Judge William P. Johnson

Case No.:          18 CR 2945                 Date: March 26, 2021

Courtroom Clerk: A. Kittrell                  Court Reporter: M. Loughran

Interpreter: N/A

Type of Proceeding: Status Conference , Regarding Rule 17 subpoena for Hujrah Wahhaj

Place of Court: Albuquerque

Total time in Court: 15 minutes, 2:00pm-2:15pm

Evidentiary Hearing: NO


Attorneys Present for Plaintiff(s):                       Attorneys Present for Defendant(s):
Kimberly Brawley                                          Corey Bhalla
                                                          Theresa Duncan
Proceedings:

    -   Court in session.

    -   Court addresses 17 ( c ) subpoena and how this motion has previously been granted. Court would like

        counsel on this case to resolve this situation.

    -   Attorney’s Bhalla and Duncan understand they need to contact AUSA for the documents.

    -   Attorney Brawley agrees, and explains there is a filter team who reviews documents and she will contact

        BOP or vice versa to agree of documents to be sent.

    -   The Court states the Court will have no further action on this particular situation. All counsel agrees.
